Bell, Chief Judge.
1. In the absence of a certificate of review by the trial judge, the denial of a motion for summary judgment is not reviewable. Carroll v. Campbell, 226 Ga. 700 (177 SE2d 83).
2. In a prior appearance of this case we reversed the judgment in favor of the plaintiff who had brought suit on an express written contract. Thereafter, the plaintiff amended its complaint and sought recovery based on a theory of quantum meruit rather than on the express contract. See Clark’s Super Gas v. Tri-State Systems, 129 Ga. App. 650 (200 SE2d 472). At the second trial, the trial judge again found for plaintiff and entered a judgment for the reasonable value of the services rendered. The evidence adduced revealed that plaintiff had erected one of the three highway signs for defendant which was the subject-matter of the original contract, and that defendant had accepted the benefits from it. The reasonable value of the services rendered was also established. The judgment was authorized on quantum meruit. Ford v. Smith, 25 Ga. 675 (2, 3); Collins v. Frazier, 23 Ga. App. 236 (2) (98 SE 188).

Judgment affirmed.


Quillian and Clark, JJ, concur.

John A. Clark, J Norwood Jones, Jr., for appellee.